Title: To George Washington from Colonel Thomas Price, 4 April 1777
From: Price, Thomas
To: Washington, George

 

Sir
Annapolis April 4th 1777

I received your Orders dated Morris Town March 12th this day and have Accordingly inclosed you a return of the State of my regiment and am very Sorry it is not in my Power to send you a much better one you will I make no doubt be much Surpriz’d when I tell you I have not more than four Commissioned Officers belonging to my regiment which are myself and three Lieutenants the others Commissioned by the Commissioners (and we have no others Commissioned as yet) have all resigned not less than Six this Day one of them my Lieut: Colo: and the other five Captains which is Owing to a dispute about rank between our regular and flying Camp Officers which was not Settled untill within this two days—I have repeatedly Ordered the Officers of the regiment to march their recruits to this place but have not had that Punctuality paid to them that Ought to have been Owing to the rank of the Officers not being Settled and they Undetermined whither they would Serve or not untill they knew what rank they would hold I have  fit for Duty at this Place Shall March them as soon as I can get Officers which I hope will be in a Very few days ’tho at the Same time Shall be Oblidged to leave I am afraid the Accounts of Many of those Officers who have resigned & who have received large Sums of Money to goe on with the recruiting Service unless I should receive your further Orders for the Lieut: Colo: who I believe will be Appointed this day to March with the first Division and myself to Stay behind and forward the recruiting Service we find a great deal of Difficulty in getting Men however Shall at all Events Proceed to Philada until I shall receive your Orders to the Contrary. I am Your Excellencys most Obedt Servt

Tho. Price

